NOT FOR PUBLICATION                             FILED
                     UNITED STATES COURT OF APPEALS                          JUL 17 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         No. 18-50428

                Plaintiff-Appellee,               D.C. No. 3:18-cr-04263-LAB-1

 v.
                                                  MEMORANDUM*
EDGAR JAVIER GUTIERREZ-
ESPINOZA,

                Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                              Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Edgar Javier Gutierrez-Espinoza appeals from the district court’s judgment

and challenges the 27-month sentence imposed following his guilty-plea

conviction for transportation of certain aliens for financial gain, in violation of 8

U.S.C. § 1324(a)(1)(A)(ii) and (a)(1)(B)(i), and aiding and abetting, in violation of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1324(a)(1)(A)(v)(II). We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

      Gutierrez-Espinoza contends that the district court erred by denying the

parties’ joint recommendation for a fast-track departure under U.S.S.G. § 5K3.1

and imposed a substantively unreasonable sentence. We do not review the denial

of a fast-track departure for procedural correctness, but rather as part of our review

of the substantive reasonableness of the sentence. See United States v. Rosales-

Gonzales, 801 F.3d 1177, 1180 (9th Cir. 2015). The district court did not abuse its

discretion in imposing the 27-month sentence, which is substantively reasonable in

light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the

circumstances, including Gutierrez-Espinoza’s significant criminal history. See

Gall v. United States, 552 U.S. 38, 51 (2007); Rosales-Gonzales, 801 F.3d at 1184.

Moreover, contrary to Gutierrez-Espinoza’s contention, the district court

thoroughly explained its reasons for imposing the sentence. See United States v.

Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                          2                                    18-50428